Citation Nr: 0912191	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  05-29 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for high blood pressure, to 
include as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to April 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The Board notes a Statement of the Case (SOC) was issued by 
the RO in November 2005 regarding the issue of entitlement to 
service connection for tinnitus.  The Veteran perfected his 
appeal regarding this issue during his hearing before the DRO 
in January 2006.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.202, 20.300, 20.302; Tomlin v. Brown, 5 Vet. App. 355, 
357-58 (1993); Sondel v. Brown, 6 Vet. App. 218, 220 (1994).  
In regard to the issue of entitlement to service connection 
for tinnitus, a rating decision was issued by the RO in 
August 2007.  As the August 2007 rating decision granted the 
Veteran's claim of service connection for tinnitus, such 
issue is no longer in appellate status.

The Board notes that the appellant requested a hearing before 
a decision review officer (DRO) in connection with the 
current claim.  The DRO hearing was scheduled and 
subsequently held in January 2006 at the Jackson RO.  The 
appellant testified at that time and the hearing transcript 
is of record.  The Board also notes that the appellant 
requested a travel Board hearing in connection with the 
current claim as well.  The Veteran subsequently withdrew his 
request for a travel Board hearing in January 2006.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Haas v. 
Nicholson, 20 Vet. App. 257 (2006) that reversed a decision 
of the Board denying service connection for disabilities 
claimed as a result of exposure to herbicides.  VA disagreed 
with the Court's decision in Haas and sought to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit (Federal Circuit).

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas.  The specific claims affected by the 
stay include those involving claims based on herbicide 
exposure in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam.  In Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008), the Federal Circuit reversed and remanded 
the Court's 2006 Haas decision.

In the present case, the Haas case impacted the claim of 
entitlement to service connection for high blood pressure to 
include as secondary to exposure to herbicides and, 
therefore, the Board, in a May 2008 decision, stayed the 
claim pending the outcome of Haas.  As the Haas litigation 
has concluded, the Board will proceed at this time with 
adjudication of this claim.  This decision had also denied 
entitlement to service connection for migraine headaches and 
post traumatic stress disorder.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam 
during the Vietnam era.

2.  The service medical records do not show any diagnosis of 
any hypertension during service nor does the other evidence 
of record show a diagnosis of hypertension within the first 
year after separation from service.

3.  There is no competent medical evidence of record 
associating the Veteran's current hypertension to active 
service.




CONCLUSION OF LAW

Hypertension was not incurred in, or aggravated by, active 
military service and may not be presumed to have been 
incurred in service or as a result of exposure to herbicides 
during service.  38 U.S.C.A. §§ 101(16), 1110, 1116, 5107(a) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307(a)(6), 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the appellant in September 2003 and May 2004 
that fully addressed all notice elements and were sent prior 
to the initial AOJ decision in this matter.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to the claimed condition.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records from August 1995 to May 2007 and all adequately 
identified private treatment records, including treatment 
records from the Veteran's correctional institution.  The 
Board notes that the record reveals that the Veteran reports 
being treated as an inpatient in Austin, Texas, in the 
1980's.  However, the Veteran, after being requested to do so 
in a letter dated in February 2004, has failed to 
sufficiently identify these records and, therefore, any 
attempt to obtain and associated these records with the 
claims folder would be fruitless.  The Veteran was provided 
an opportunity to set forth his or her contentions during a 
hearing before a DRO in January 2006.

The Board acknowledges that, to date, the Veteran has not 
been afforded a VA medical examination in regard to his claim 
of entitlement to service connection for hypertension, to 
include as secondary to exposure to herbicides.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, while the Veteran is currently diagnosed with 
hypertension, the Veteran's service treatment records do not 
reveal any complaint, diagnosis, or treatment for 
hypertension and there is no indication, other than the 
Veteran's statements, that the Veteran's hypertension is 
related to the Veteran's active service or to any exposure to 
herbicides in active service.  As such, the Board finds it 
unnecessary to afford the Veteran a medical examination.

Neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II. Service Connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

If the disorder is a chronic disease, service connection may 
be granted if it becomes manifest to a degree of 10 percent 
within the presumptive period; the presumptive period for 
cardiovascular diseases is one year.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309

A Veteran who served in the Republic of Vietnam between 
January 9, 1962, and May 7, 1975, is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange) 
during such service, absent affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a) (6) 
(iii).  Service connection based on herbicide exposure will 
be presumed for certain specified diseases that become 
manifest to a compensable degree within a specified period of 
time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307(a) (6), 3.309(e).

"Service in the Republic of Vietnam" means actual service 
in-country in Vietnam from January 9, 1962, to May 7, 1975, 
and includes service in the waters offshore, or service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).  See Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008) (VA's requirement that Veteran must have "stepped 
foot" on landmass of Vietnam for agent orange/herbicide 
exposure presumption is valid interpretation of the statute); 
VAOPGCPREC 7-93 (holding that service in Vietnam does not 
include service of a Vietnam era Veteran whose only contact 
with Vietnam was flying high-altitude missions in Vietnamese 
airspace); VAOPGCPREC 27-97 (holding that service on a deep-
water naval vessel in waters off-shore of Vietnam is not 
qualifying service in Vietnam).

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, Type II diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a) (2); 38 C.F.R. § 3.309(e).  Generalized 
skin rashes, sebaceous cysts, and furuncles are not among 
those conditions for which the presumption of service 
connection is available.

However, even if a Veteran is not entitled to presumptive 
service connection for a disease claimed as secondary to 
herbicide exposure, VA must also consider the claim on a 
direct service-connection basis.  When a disease is first 
diagnosed after service but not within the applicable 
presumptive period, service connection may nonetheless be 
established by evidence demonstrating that the disease was in 
fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

The Court of Appeals for Veterans Claims (Court) has held 
that where the determinative issue involves medical causation 
or a medical diagnosis, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to service connection for 
hypertension, to include as secondary to exposure to 
herbicides.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for hypertension, although 
at separation his blood pressure was 140/88.  However, 
despite this reading, hypertension was not diagnosed and his 
cardiovascular system was within normal limits.  The 
Veteran's post-service treatment records reveal that in 
September 1995, he had borderline high blood pressure in the 
past but that it was normal at that time.  Later in September 
1995, he had borderline high blood pressure and was 
prescribed a low dose Ca blocker.  Subsequently, in a 
treatment note dated in December 1995, the Veteran was stated 
to have a diagnosis of hypertension and was prescribed 
Norvasc for blood pressure control.  He has been treated for 
hypertension since that date.

The Veteran's post-service treatment records do not reveal 
any indication that the Veteran's hypertension is related to 
his active service or to any exposure to herbicides in 
service.

The Veteran's service personnel records do not show that he 
ever served in the Republic of Vietnam.  Rather, he was 
stationed on the U.S.S. Ranger (CV-61) in the waters 
surrounding Vietnam.

In light of the evidence, the Board finds that entitlement to 
service connection for hypertension, to include as secondary 
to exposure to herbicides, is not warranted.  As noted above, 
the Veteran's service personnel records do not demonstrate 
that he had served in the Republic of Vietnam.  As such, 
exposure to herbicides may not be presumed.  See Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008).  In addition, there is 
no evidence of record that the Veteran was exposed to 
herbicides in service.  In any event, as noted above, 
hypertension is not a disorder for which presumptive service 
connection is warranted due to exposure to herbicides in 
service.  See 38 U.S.C.A. § 1116(a) (2); 38 C.F.R. 
§ 3.309(e).

The Board acknowledges that the Veteran is currently 
diagnosed with hypertension.  However, the Veteran's service 
treatment records do not show that he had complained of, was 
diagnosed with, or was treated for hypertension while in 
service.  He was not diagnosed with hypertension until more 
than 21 years after separation from service, and there is no 
evidence of record, with the exception of the Veteran's 
statements, indicating that the Veteran's current 
hypertension may be due to the Veteran's active service.  
Such a determination requires medical expertise, which the 
evidence of record does not indicate the Veteran possesses.  
See Espiritu v. Derwinski, 2 Vet.  App. 492 (1992).  As such, 
the Veteran's claim of entitlement to service connection for 
hypertension, to include as secondary to exposure to 
herbicides, must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for hypertension, to include as secondary to exposure to 
herbicides, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for high blood pressure, to 
include as secondary to exposure to herbicides, is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


